Case 1:18-cv-OO408-NT Document 1-2 Filed 10/03/18 Page 1 of 3 Page|D #: 13

l.():-`lit NOZ
t\t o ti' t~:
t\'llN:
t\lERS 'l`El,EP}-lONE: (888) 679-6377
May ts, 2006 mm tvtAtNe
[Dttte] [Ctty] [State]

35 WlNTER S'l`REE'l`, BRL",WER, l\'lAlN|i lJ-'| 1|2
[t‘ropetty »\ddtcss]

l. BORROWER’S PROMlSE TO PAY

ln return fora loan that l have received, l promise to pay U.S. $ 118,000.00 (this amount is called "Principal"), plus interest,
to the order of the Lendcr. The Lender is COASTA L, CAl’|'l`.\|, (jt)ttl’. Dt§/\ C‘l.|¥ \ l\'l l(_`.tt l` t\tOR'l`GAGE. l will make all
payments under this Note in the form ol` caslt, check or money ot-!t::'.

l understand that the Lender ntay transi`er this Note. ‘l`ite l-»_-nder or anyone =\ ito t;titt:s ti:is Note by transfer and who is
entitled to receive payments under this Note is called the “Nole ||oldct

2. lN'l`EREST
interest will be charged on unpaid principal until the t"ull amount of Principal has been paid, l will pay interest at a yearly
tate of7.750%.

'l`he interest rate required by this Section 2 is the rate l \\'ill pay both before and .'tl`tt~.r any default described in Section 6(B) oi`
this Note.

3. PAYMENTS

(A) Titne and Plnce of Payments

l will pay principal and interest by making a payment every month.

l will make my monthly payment on the FIRST day of cnch month beginning o-‘ .lttly i. 2006. I will make these payments
every month until [ have paid all ofthe principal and interest antl ;tny other charges tlcst~t ~'l t)t:i ~ \ that lmay owe under this Note.
Each monthly payment will be applied as ofits scheduled dtte cline and will be applied t~~, intu.te.<=. before Pn`ncipal. lt`, on Jutte l,
2036, l still owe amounts under this Note, I will pay those amounts in full on that date \\ |i:\:h is called the "Maturity Date."

l will make my monthly payments at 2740 NOR'I`H DALl.AS PKWY, SUl'l`E IUO,

PLANO, TEXAS 75093 or at a different place if`required by thc Note I-lolder.

 

(B) Amouttt of Montltly Pa_vments
My monthly payment will be in the amount of U.S. $ 845.37.

4. BORROWER’S RlG|lT 'l`O PREI’AY

l have the tight to make payments ot' Prineipal at any time bet`ore they are dttc_ .-"\ t)ttyn~.t-nt o|` Principal only is known as tt
“Prepayn'tent." When l make a Prepayment, l will tell the Note Holder in writing that | am doing so. l tnay not designate a payment as
a Prepayment ifl have not made all the monthly payments due under the Note.

1 may make a i`ttll Prepaytnent or partial Prepayments without paying a Prepaymcnt charge. The Note Holder will use niy
Pt'epttymcnts tn reduce the amount of Prineipttl that t owe tntt.tt-.t- this Note. Hnwcvt:r, the Note Holclt-t may apply my Prepayment to
the accrued and unpaid interest on the prepayment nrnount. before applying my Ptepaytncnt to reduce llte Prinr:ipal amount of the
Note. li'l make a partial Pt'epayrnertt. there will be no changes tn the due date ctr tn the amount of my monthly payment unless the
Note Holder agrees tn writing to those changes

5. LOAN CHARGES

lfa law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or other
loan charges collected or to be collected in connection with this loan exceed the pemiitted litnits, thcn: (a) any such loan charge shall
be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already collected from me which
exceeded pemiittecl limits will be refunded to tne. 'l`he Note Holder may choose to make this refund by reducing the Principal l owe
under this Note or by making a direct payment to me, if a refund reduces Principal, the reduction will be treated as a partial

Prepayment.
MA|NE FlXED RA'I'E NOTE-Sil\gle Family-Fnllllle MoelFretltl|e Mac UNlFOllM ll\‘STllUl\'lEN'l` Fortt\ 3210 l/Cll
l’age l 01`3
lnill'als: nLQ
me3220 `

EXHIB|T

 

Case 1:18-cv-OO408-NT Document 1-2 Filed 10/03/18 Page 2 of 3 PagelD #: 14

6. BORROWER’S FAlLURE TO PAY AS REQU!R!`£|)

(A) Latc Charge for Overdtie Paynieiils

lt`the Note Holder has not received the full amount oi any monthly payment by tl t end ot titteen (15) calendar days after the
date it is due, l will pay a late charge to the Note Holc|et'. 'l`he rnnonnt ot the charge will he ti\'e percent (5.00%) of my overdue

 

payment of principal and interest l will pay this late charge promptly but only once on each l;nt, ,t 1_\y ment.
(B) Default
Ifl do not pay the full amount ofeach monthly payment nn '.i:.; date it is \lnt,i 11 . n tit : nnt.

(C) Notice of Default

lfl am in default, the Note Holder may send me a written notice telling inc tlt.i: it' t t`;n not pay the overdue amount by a
certain date, the Note Holder may require me to pay iinmt-diatt:l_\' tlzt tnll amount ot` t't E: -» ' t t t ; has not been paid and all the
interest that l owe on that amount. That date tnust be at least 30 days ;-it`tei' the date on \\ hit-ii ti;t:- nance is mailed to me or delivered

by other means.

 

(D) No Wa|ver By Note Holder
Even if, at a time when l am in defattlt, the Note Holder does not require me to pay immediately in full as described above,
the Note Holder will still have the right to do so ifl am in default at a later time.

(E) Payment of Note Holder’s Costs atid |T.\'pt‘nst-s

li`the Note Holder has required me to pay innn<:diatt-E;,' in 1 l 4 ~
paid back by me for all ofits costs and expenses in enfia tang this \lt»tt
include, for example, reasonable attorneys’ fees

attain =i :zt;»tctcr witt have the right to be

t:\'tt»t~,t nt-,t rttn.t:l ?:tt; lig ktpplicable law. Those expenses

  
 

7. GlVlNG OF NOTICES

Unless applicable law requires a different metho<l, any notice that must t)c given to inc nntler this Note will be given by
delivering it or by mailing it by first class mail to rne at the Propci ty Addrcss above or at a dilt`eient address ifi give the Note Holder
a notice ol"my different address.

Any notice that must be given to the Note Holder under this Note will be given l‘_\ delivering it or by mailing it by first class
mail to the Note Holder at the address stated in Section 3(/\) above or at a different atlt|tcss if l am given a notice oi`that different
address.

8. OBLlGATlONS OF PERSONS UNDER TlllS N()Tli

lfmore than one person signs this Note, each person is Fu||_v and personally ol_)l :;
Note, including the promise to pay the full amount owcti, Any prison who is a ga \i t '_- i>: endorser of this Note is also
obligated to do these things. Any person who takes over '.h ot ` ` -t~\~ mclntt;`ng t'::r t >~. itt ii guarantor, surety or endorser
of this Note, is also obligated to keep all of the promises ina

tln< Note, Thc Note l loltlt't may onl`ot‘Ce its rights under this Note
against each person individually or against all of ns together. this means that any one ol` ns may be required to pay all ofthe amounts
owed under this Note.

tip .t|| of the promises made in this

   

    

 

9. WAlVERS

l and any other person who has obligations under this Note waive the rights ot` Piesentment and Notice of Dishonor.
"Presentment" means the right to require the Note Holder to demand payment of` amounts due. “Notice of` Dishonor" means the right
to require the Note Holder to give notice to other persons that amounts due have not been p:iitl.

]0. UN'|FORM SECURED NO'I`E

This Note is a uniform instrument with limited variations in some jurisdictions in addition to the protections given to the
Note Holder under this Note, a .Mortgage, Deed of Trust, or Security Deed (the “Secttrity ln;\:trnment"), dated the same date as this
Note, protects the Note Holder f"rom possible losses which might`tcsult it`l do not keep the promises which l make in this Note. 'l`hat
Secui'ity instrument describes how and under what conditions l may he required lo make immediate payment in full ofall amounts l
owe under this Note. Some ofthose conditions are described as l`ollows:

Lender may require immediate payment in l`ul| ot` all Sttms Secured by this Security instrument if all or any
part of the Property, or if any interest in the Propetty, is sold or transferred without Lender`s prior written

Form 3120 l/l)]

|’age 2 01`3
lnitin|s: _

Case 1:18-cv-OO408-NT Document 1-2 Filed 10/03/18 Page 3 of 3 Page|D #: 15

permission li` Borrower is not a natural pcison and a beneficial

Lender’s prior written permission, Lenclci also may rcquiic innimliznc 1>;1_1'111¢:11 ,. .1

interest in Bt\:n\ t't,-i s sn|cl or transferred without

     
 

1 ";

 

require immediate payment in full ifpro|iil)iterl by /\pplic-¢il)lc l.:iw.
lf Lender 1"equilcs immediate payment in full 1111<l11 this Sec lion IS l t.1tl1:-1' will give me a notice which

states this requirement, following the procccltnes 111 Sec:tinn 15. 1 lie notice \\ill 1

required pityment. '| `hc JO~day period will h ~

 

   

on the r|. 111 ll c notice is inn il\~ti <11 ticli\\ ittl

l lowever, Lender will not

.c 1111 11|1~=1st30 days to make the
lf` [ do not make the

required payment duiing that period Lem 1 111.1> act 10 animus its 1igi11s untiti l`nis Sec\nity lnstrument without

giving me any further notice or demand for puynient.

WITNESS TIIE i~lAND(S) AND SEAL(S) O[-` 'THF. UNDERSIGNED

 

QZDM,¢;Z£. MZA¢EM <Seal)

 

_ (Sea|)
A|'\"'ll L. W`ll LARD ~l30110we1 -Burruwcr
Social Security Number: Soclal Securl|y No.: XXX-XX-XXXX Socia| Sccni ity Nnnil)cr;
(.S`eui`) _ _ _ (Seai)
~Bon'owcr -Borrower
Sociul Securi\y Number! Sociai Sectnity N\lnil)c~l:
[Sign Ort'ginal Only]
PAY 'ro THE GRDER OF
____.__________,_.....__
WIT|'IOUT RECOURS'E
DAS AL C.A.F}TAL COR`\"¥
D}'B)‘C' LEML\GHT MORTC\r-\~m
BYLM__/r_`;_.& ;“¢'_..__.
ROBERT TUCKER
VlCE FRESlDENT

l-i.;tt- 3 1113

Forn13110 l/0|

